I concur with Mr. Justice WIEST because of failure of proof of a legal search. The officer was in the proper discharge of his duty in investigating defendants' presence in a car parked in the dark late at night. But we are bound by the record as to what he found and did. In the testing of constitutional rights, we cannot assume matters not proven.
It was the testimony of the officer that he made the arrest and search on mere and indefinite suspicion, not directed to any offense, and he made no claim that he believed or thought defendants were engaged in a criminal act. If the circumstances did not induce such belief in the officer, the arrest and search were clearly illegal under all the authorities. If they did, he should have so stated and told why.
NORTH, J., concurred with FEAD, C.J. *Page 465